Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-14 and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Govindappa et al (US 9463812; hereinafter Govindappa).
As regarding claim 1, Govindappa discloses the claimed invention for an air filter system (200) for a utility vehicle (fig. 1A), comprising: a filter housing (fig. 2A; no number); a coarse filter (204) on an inlet side (208) and accommodated in the filter housing; a fine filter (206) arranged downstream in a filter operating direction of an airflow to be cleaned; and a cleaning arrangement (212) accommodated in the filter housing for purging dirt particles separated at least in the fine filter counter to the filter operating direction.

As regarding claim 3, Govindappa discloses all of limitations as set forth above.  Govindappa discloses the claimed invention for a pressurized air source (compressed air nozzles 212 delivers compressed air; therefore, inherent have a pressurized air source) for supplying pressurized air to the air outlet nozzle.
As regarding claim 4, Govindappa discloses all of limitations as set forth above.  Govindappa discloses the claimed invention for wherein the cleaning arrangement comprises a plurality of air outlet nozzles (212 of fig. 2A) arranged so as to be distributed over the filter surface.
As regarding claim 5, Govindappa discloses all of limitations as set forth above.  Govindappa discloses the claimed invention for wherein the coarse filter comprises a centrifugal air filter (spin filter 204) for pre-cleaning air suctioned from its surroundings.
Claims 10-14 and 20 are also rejected with similar reasons as stated in claims 1-5 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Govindappa et al (US 9463812; hereinafter Govindappa) as applied to claim 1 above, and further in view of Troxell et al (US 20150176545; hereinafter Troxell).
As regarding claim 6, Govindappa discloses all of limitations as set forth above.  Govindappa discloses the claimed invention except for wherein the fine filter comprises a folded filter fabric accommodated in a cartridge insert for increasing an effective filter surface.  Troxell teaches wherein the fine filter comprises a folded filter fabric (20 of fig. 1) accommodated in a cartridge insert (fig. 6) for increasing an effective filter surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the fine filter comprises a folded filter fabric accommodated in a cartridge insert for increasing an effective filter surface as taught by Troxell in order to enhance air filter system performance.
As regarding claim 7, Govindappa discloses all of limitations as set forth above.  Govindappa discloses the claimed invention except for a safety filter redundantly arranged downstream of the fine filter inside the filter housing in the filter operating direction.  It would have been obvious to one having ordinary skill in the art before the safety filter redundantly arranged downstream of the fine filter inside the filter housing in the filter operating direction as taught by Brown et al (US 20110197556; hereinafter Brown; 210A of fig. 12A) in order to enhance air filter system performance.
As regarding claim 8, Govindappa as modified discloses all of limitations as set forth above.  Govindappa as modified discloses the claimed invention for an air outlet nozzle (212) oriented in a direction of a filter surface of the fine filter, wherein the air outlet nozzle feeds into a housing chamber region located between the fine filter (206) and the safety filter (Brown - 210A of fig. 12A) in the direction of the filter surface.
Claims 15-17 are also rejected with similar reasons as stated in claims 6-8 above.
Allowable Subject Matter
Claims 9, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claims 9 and 18 contain allowable subject matter because prior art does not teach fairly suggested wherein the air outlet nozzle extends through the safety filter into the housing chamber region.
Claim 20 contains allowable subject matter because prior art does not teach fairly suggested a safety filter arranged downstream of the fine filter and located inside the filter housing in the filter operating direction; wherein, the air outlet nozzle feeds into a housing chamber region located between the fine filter and the safety filter in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DUNG H BUI/           Primary Examiner, Art Unit 1773